     Case 2:20-cr-00136-JMV Document 35 Filed 11/19/20 Page 1 of 2 PageID: 97
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Brandon Harris                                                     Cr.: 20-00136-001
                                                                                    PACTS #: 3454121

Name of Sentencing Judicial Officer:    THE HONORABLE JOHN MICHAEL VAZQUEZ
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 06/22/2020

Original Offense:   Count One: Possession with Intent to Distribute Heroin, 21 U.S.C. § 841(a)(1) and
                    (b)(1)(C)
                    Count Two: Possession of a Firearm by a Convicted Felon, 18 U.S.C. § 922(g)(1)

Original Sentence: 15 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment, Substance Abuse Testing, Drug Treatment, Life Skills
Counseling, Education/Training Requirements, Mental Health Treatment, Support Dependents, Forfeiture

Type of Supervision: Supervised Release                       Date Supervision Commenced: 08/25/2020

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   Harris tested positive for marijuana use on October 27, 2020 and November 3,
                     2020, which has been confirmed by laboratory testing.


U.S. Probation Officer Action:

We are requesting that no formal court action be taken at this time. Harris has been attending substance
abuse treatment at COPE in Montclair, New Jersey, and he will address his substance use in treatment.
The probation office will continue to conduct urine screens and maintain contact with the treatment
provider for compliance.

                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer


                                                              Dana Hafner

                                                        By:   DANA HAFNER
                                                              Senior U.S. Probation Officer
    Case 2:20-cr-00136-JMV Document 35 Filed 11/19/20 Page 2 of 2 PageID: 98
                                                                                          Prob 12A – page 2
                                                                                             Brandon Harris


/ dh

APPROVED:



Donald L. Martenz, Jr.                 11/19/2020
DONALD L. MARTENZ, JR.                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

[   No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other



                                                                 Signature
                                                                 Sign
                                                                 Si g atture of Judicial Officer


                                                             
                                                                             Date
